Order entered February 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-00820-CR
                                     No. 05-11-00821-CR

                              SAMUEL MONCADA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F09-72070-H & F09-72067-H

                                          ORDER
       The Court REINSTATES these appeals.


       These appeals were submitted to the Court for consideration on December 11, 2012, and

we determined the issues raised by Samuel Moncada were inadequately briefed. Accordingly,

on December 11, 2012, we ordered the trial court to conduct a hearing and determine whether

Moncada was indigent. If the trial court determined Moncada was indigent, we ordered the trial

court to take such measures as necessary to assure effective representation, which could include

appointment of new counsel. If the trial court determined Moncada was not indigent, we ordered

the trial court to determine whether Moncada wished to proceed with his current counsel or

retain new counsel to represent him in these appeals. We ADOPT the trial court’s findings that
Moncada is not indigent, desires to prosecute these appeals, and wishes to proceed with his

current appellate counsel, Rosalind Kelly.


       We STRIKE the appellant brief filed by Moncada on May 31, 2012. We ORDER

Moncada to file a new brief within THIRTY (30) DAYS of the date of this order. Any brief

filed by the State must be filed within THIRTY (30) DAYS of the date on which Moncada’s

brief is filed. No extensions will be granted to either party.


       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Robert Burns, Presiding Judge, Criminal District Court No. 1; Rosalind Kelly,

counsel for Moncada; and the Dallas County District Attorney’s Office.


                                                      /s/        ROBERT M. FILLMORE
                                                                 PRESIDING JUSTICE